Citation Nr: 0929901	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  05-18 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Whether the Veteran had active service other than from 
June 1, 1944, to April 25, 1946, for VA purposes.

3.  Entitlement to non-service-connected death pension 
benefits.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1, 1944, to 
April 25, 1946, including recognized guerilla service from 
June 1, 1944, to July 15, 1945.  He died in September 1991.  
The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines, which denied 
the benefits sought on appeal.

In April 2008, the Board remanded the Veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for additional development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The medical evidence, to include a certificate of death, 
shows that the Veteran died in September 1991 at age 75 of 
congestive heart failure.

3.  At the time of the Veteran's death, service connection 
was not in effect for any disabilities.

4.  A service-connected disability was not the immediate or 
underlying cause of the Veteran's death; nor was a service-
connected disability etiologically related to the cause of 
the Veteran's death.

5.  The service department verified that the Veteran's only 
active service was from June 1, 1944, to April 25, 1946, 
including recognized guerilla service from June 1, 1944, to 
July 15, 1945.  

6.  The appellant is not entitled to non-service-connected 
death pension benefits based on the Veteran's active service.


CONCLUSIONS OF LAW

1.  The Veteran's death was not caused by, or substantially 
or materially due to, a disability incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1310, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.312 (2008).

2.  The criteria for entitlement to non-service-connected 
death pension benefits have not been met.  38 U.S.C.A. 
§§ 107, 1110, 1521, 1541, 1543, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.3, 3.23, 3.40, 3.41 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his or her claim 
for benefits and that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in December 2003, November 2005, March and 
July 2006, April 2008, and March 2009, VA notified the 
appellant of the information and evidence needed to 
substantiate and complete her claims, including what part of 
that evidence she was to provide and what part VA would 
attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the appellant 
to submit evidence showing that the cause of the Veteran's 
death was related to active service, evidence showing that 
the Veteran had active service other than from June 1, 1944, 
to April 25, 1946, and noted other types of evidence the 
appellant could submit in support of her claims.  The 
appellant was informed of when and where to send the 
evidence.  After consideration of the contents of these 
letters, the Board finds that VA has satisfied substantially 
the requirement that the appellant be advised to submit any 
additional information in support of her claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
does not support granting the appellant's claim of service 
connection for the cause of the Veteran's death or her claim 
of entitlement to non-service-connected death pension 
benefits.  Thus, any failure to notify and/or develop these 
claims under the VCAA cannot be considered prejudicial to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in the April 2008 VCAA notice 
letter, as is now required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The Court determined in Hupp v. Nicholson, 21 Vet. App. 342 
(2007), that, when adjudicating a claim for DIC, VA must 
perform a different analysis depending upon whether a Veteran 
was service-connected for a disability during his or her 
lifetime. The Court concluded that, in general, section 
5103(a) notice for a DIC case must include: (1) a statement 
of the conditions, if any, for which a Veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
claim for service connection for the cause of the Veteran's 
death based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a claim based on a condition not yet service 
connected.  The Board observes that the March 2009 VCAA 
notice letter advised the appellant that service connection 
was not in effect for any disabilities at the time of the 
Veteran's death.  This notice complied with the requirements 
outlined by the Court in Hupp.  Thus, the Board finds that VA 
met its duty to notify the appellant of her rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Court held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, because the appellant's claims 
are being denied in this decision, any question as to the 
appropriate disability rating or effective date is moot and 
there can be no failure to notify the Veteran.  See Dingess, 
19 Vet. App. at 473.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328.

In any event, with regard to the appellant's claim for death 
pension benefits, because the claim is limited to statutory 
interpretation, the notice provisions do not apply.  Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 
(June 2004), 69 Fed. Reg. 59989 (2004) (VA not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence 
and affording her the opportunity to give testimony before 
the RO and the Board, although she declined to do so.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and associated with the 
claims file; the appellant has not contended otherwise.  

The RO has made repeated attempts to obtain the Veteran's 
service treatment records.  The National Personnel Records 
Center (NPRC) notified VA in May 2008 that the Veteran's 
service treatment records had been destroyed in a fire that 
occurred there in 1973.  In cases where the Veteran's service 
treatment records (or other pertinent records, for that 
matter) are unavailable through no fault of the claimant, 
there is a heightened obligation to assist the claimant in 
the development of his or her case.  O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  VA also must provide an explanation to 
the appellant regarding VA's inability to obtain his or her 
service treatment records.  Dixon v. Derwinski, 3 Vet. App. 
261 (1992).  The Court also has held that VA's efforts to 
obtain service department records shall continue until the 
records are obtained or unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. 
App. 39 (2000).  

Pursuant to the Board's April 2008 remand, the RO sent the 
appellant a letter later in April 2008 requesting that she 
submit the Veteran's medical records and a copy of his death 
certificate.  There is no record of a response.  In summary, 
the Board finds that VA has done everything reasonably 
possible to notify and to assist the appellant and no further 
action is necessary to meet the requirements of the VCAA.


Service Connection for the Cause of the Veteran's Death

The appellant contends that the cause of the Veteran's death 
is related to active service.  

To establish service connection for the cause of the 
Veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312 (2008); 
Ruiz v. Gober, 10 Vet. App. 352 (1997).  In short, the 
evidence must show that a service-connected disability was 
either the principal cause or a contributory cause of death.  
For a service-connected disability to be the principal 
(primary) cause of death it must singly or with some other 
condition be the immediate or underlying cause or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

As noted, the Veteran's service treatment records were lost 
in the July 1973 fire at NPRC and are not available for 
review.

Prior to his death, in an "Affidavit of Philippine Army 
Personnel," dated in April 1946 and included in the claims 
file, the Veteran contended that he had been called to active 
duty in August 1941 and was inducted in to the United States 
Armed Forces in the Far East (USAFFE) on September 1, 1941, 
where he served until USAFFE surrendered to the Japanese on 
May 10, 1942.  The Veteran also contended that he served as a 
guerilla from September 19, 1942, to April 16, 1945.  The 
Veteran stated that he served with the USAFFE again between 
April 17, 1945, and July 15, 1945, when he was transferred to 
the regular Philippine Army.  The Veteran also stated that he 
was not treated for any wounds or illnesses between 
December 8, 1941, and the date that he returned to military 
control.

In statements on her February 2005 notice of disagreement, 
the appellant contended that her husband "was called to 
active duty from October 1941 to May 10, 1942."  She also 
contended that, although the Veteran had not been treated for 
any disabilities during his active service, "during the 
lifetime of our marriage, I have observed that the health 
conditions of my late husband was [sic] very poor and 
frail."  She contended further that the cause of the 
Veteran's death - congestive heart failure - was due to 
unspecified "tropical diseases he contracted or originated 
and incurred in the line of duty with the United States Armed 
Forces."

In statements on her May 2005 substantive appeal (VA Form 9), 
the appellant contended that the Veteran had joined the 
guerillas "in the early part of 1943 and not on June, 
1944."  

In a "Certification" from the Armed Forces of the 
Philippines, Office of the Adjutant General, dated in March 
1997 date-stamped as received by the RO in July 2006, it was 
noted that the Veteran was inducted on December 23, 1941.

In statements on an "Application for Old Age Pension," 
filed with the Philippine Veterans Affairs Office, issued to 
the appellant in October 1999 and date-stamped as received by 
the RO in July 2006, the appellant contended that her husband 
had served in the Philippine Army as part of the USAFFE and 
had been discharged in July 1946.

In response to a request for verification of the Veteran's 
active service, NPRC notified VA in March 2009 that the 
Veteran was in a missing status from June 1, 1944, to 
March 7, 1945, while serving in the recognized guerillas.  He 
also had recognized guerilla service from March 8, 1945, to 
July 15, 1945.  He had regular Philippine Army service from 
July 18, 1945, to April 25, 1946.

The Board finds that the preponderance of the evidence is 
against the appellant's claim of service connection for the 
cause of the Veteran's death.  The appellant has contended 
that the Veteran suffered from unspecified tropical diseases 
while serving as a recognized guerilla in the Philippines 
during World War II and complications from these diseases 
subsequently caused the congestive heart failure which caused 
his death.  There is no support for the appellant's 
contentions in the claims file, however.  Unfortunately, the 
Veteran's service treatment records were lost in the July 
1973 fire at NPRC.  The appellant has not submitted any 
medical evidence to support her assertions.  In fact, the 
appellant appeared to undercut her argument that the Veteran 
suffered from tropical diseases during active service when 
she admitted in her February 2005 notice of disagreement that 
he had not been treated for any diseases or injuries during 
such service.  Prior to his demise, the Veteran himself had 
admitted several decades earlier in his April 1946 
"Affidavit of Philippine Army Personnel" that he was not 
treated for any wounds or illnesses between December 8, 1941, 
and the date that he returned to military control.  In other 
words, the Veteran himself stated that he was not treated for 
any disabilities while on active service during World War II.  
Given the Veteran's own certification contemporaneous to his 
discharge from active service that he had not experienced any 
wounds or illnesses during active service, the Board assigns 
more probative value to the Veteran's own statements than any 
of the subsequent statements submitted by the appellant in 
support of her claim.

The only medical evidence the appellant submitted in support 
of her claim is a copy of the Veteran's death certificate 
showing that congestive heart failure was the cause of his 
death.  There is no indication on the Veteran's death 
certificate - or anywhere else in the claims file - of a 
medical nexus between the cause of the Veteran's death and 
active service.  There also is no indication on the death 
certificate itself of the interval between the time when the 
Veteran incurred congestive heart failure initially and his 
death.  Absent medical evidence, to include a nexus opinion, 
relating the cause of the Veteran's death to active service 
or any incident of such service, the Board finds that service 
connection for the cause of the Veteran's death is not 
warranted.  

As the preponderance of the evidence is against the 
appellant's claim, the benefit-of- the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

Death Pension Benefits

The appellant also contends that she is entitled to non-
service-connected death pension benefits based on the 
Veteran's active service, including his recognized guerilla 
service.  Specifically, she contends that the Veteran had 
active service other than from June 1, 1944, to April 25, 
1946.

Applicable law and regulations provide that VA "shall pay to 
the surviving spouse of each Veteran of a period of war who 
met the service requirements prescribed in section 1521(j) of 
this title, or who at the time of death was receiving (or 
entitled to receive) compensation or retirement pay for a 
service-connected disability, pension at the rate prescribed 
by this section."  38 U.S.C.A. § 1541(a).  Under 38 U.S.C.A. 
§ 1521(j), "[a] Veteran meets the service requirements of 
this section if such Veteran served in the active military, 
naval or air service" for a period of at least 90 days.  See 
38 U.S.C.A. § 1521(j).  

Service in the Philippine Scouts prior to October 6, 1945, is 
included for pension, compensation, dependency and indemnity 
compensation, and burial benefits payable in dollars at the 
full-dollar rate.  See 38 U.S.C.A. § 107; 38 C.F.R. 
§ 3.40(a).  Service in the Commonwealth Army of the 
Philippines is included only for compensation, dependency and 
indemnity compensation, and burial allowance.  Such service 
also is included only for the period of time after which 
members of the Commonwealth Army of the Philippines were 
called in to active service by order of the President of the 
United States dated July 26, 1941.  See 38 U.S.C.A. § 107; 
38 C.F.R. § 3.40(c).  Finally, guerilla service is considered 
regular active service in the Commonwealth Army of the 
Philippines.  See 38 U.S.C.A. § 107; 38 C.F.R. § 3.40(d).

As noted, the service department has determined that the 
Veteran was in a missing status from June 1, 1944, to 
March 7, 1945, while serving in the recognized guerillas.  He 
also had recognized guerilla service from March 8, 1945, to 
July 15, 1945.  He had regular Philippine Army service from 
July 18, 1945, to April 25, 1946.

The Board finds that the criteria for entitlement to non-
service-connected death pension benefits are not met.  The 
Board acknowledges the Veteran's honorable active service in 
the recognized guerillas from June 1, 1944, to July 15, 1945.  
Although the Veteran, during his lifetime, and the appellant, 
after the Veteran's death, both contended that he had been 
called to active service prior to June 1, 1944, VA is bound 
by the service department's verification that the Veteran's 
active service began on June 1, 1944.  Further, the service 
department verified only that the Veteran had recognized 
guerilla service.  There is no indication in the official 
service department records associated with the claims file 
that the Veteran ever had qualifying active service as a 
Philippine Scout prior to October 6, 1945, such that the 
appellant is entitled legally to pension benefits.  See 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40(a).  The Board is bound 
by service department certifications as to periods of 
recognized guerilla service and other service requiring such 
certification.  See 38 C.F.R. §§ 3.40, 3.41 (2008).  Given 
the service department's certification that the Veteran only 
had active service in the recognized guerillas, and because 
there is no credible evidence of any other active service, 
the appellant is not eligible for non-service-connected death 
pension benefits.  See 38 C.F.R. § 3.40(b).  

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  The appeal is denied.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.

Because the Veteran only had active service from June 1, 
1944, to April 25, 1946, including recognized guerilla 
service from June 1, 1944, to July 15, 1945, the appellant is 
not entitled to non-service-connected death pension benefits.  
The appeal is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


